 



EXHIBIT 10.1
EXECUTION VERSION
 
LIBERTY GLOBAL, INC.,
UNITEDGLOBALCOM, INC.
AND
THE BANK OF NEW YORK
as Trustee
 
THIRD SUPPLEMENTAL INDENTURE
Dated as of August 26, 2005
to
INDENTURE
Dated as of April 6, 2004
1 3/4% Convertible Senior Notes Due April 15, 2024
 

 



--------------------------------------------------------------------------------



 



THIRD SUPPLEMENTAL INDENTURE, dated as of August 26, 2005 (this “Third
Supplemental Indenture”), among LIBERTY GLOBAL, INC., a Delaware corporation
(herein called “Liberty Global”), having its principal office at 4643 South
Ulster Street, Suite 1300, Denver, Colorado 80237, UNITEDGLOBALCOM, INC., a
Delaware corporation (herein called the “Company”), having its principal office
at 4643 South Ulster Street, Suite 1300, Denver, Colorado 80237, and THE BANK OF
NEW YORK, a New York banking corporation, as Trustee (herein called the
“Trustee”).
WITNESSETH:
WHEREAS, the Company has executed and delivered to the Trustee that certain
Indenture, dated as of April 6, 2004 (the “Original Indenture”), pursuant to
which the Company’s 13/4% Convertible Senior Notes due April 15, 2024 in the
original principal amount of €500,000,000 were issued;
WHEREAS, the Original Indenture has been amended and supplemented by means of
(i) the First Supplemental Indenture, dated as of May 24, 2005, between the
Company and the Trustee, and (ii) the Second Supplemental Indenture, dated as of
June 15, 2005, among the Company, Liberty Global and the Trustee (the Original
Indenture, as so amended and supplemented, is herein referred to as the “Amended
Indenture”);
WHEREAS, the Amended Indenture provides that, without the consent of any
Holders, the Company, when authorized by a Board Resolution of the Company, and
the Trustee, at any time and from time to time, may enter into one or more
indentures supplemental to the Amended Indenture for the purpose of, among other
things, adding to the covenants of the Company for the benefit of the Holders,
making any change that does not materially and adversely affect the rights of
any Holder or to cure any ambiguity, defect or inconsistency;
WHEREAS, on August 4, 2005, the board of directors of Liberty Global declared a
stock dividend (the “Series C Stock Dividend”) of one share of Series C Common
Stock (as hereinafter defined) for (i) each share of Series A Common Stock and
(ii) each share of Liberty Global’s Series B common stock, par value $.01 per
share, in each case to holders of record of those shares at 5:00 p.m., New York
City time, on August 26, 2005 (as such time and date may be changed by the board
of directors of Liberty Global, the “Series C Stock Dividend Record Date”);
WHEREAS, pursuant to Section 12.6(b) of the Amended Indenture, no adjustment
need be made to the Conversion Rate of the Securities if Holders are to
participate in the Series C Stock Dividend upon conversion of their Securities,
on a basis and with notice that the Board of Directors of the Company determines
to be fair and appropriate in light of the basis and notice on which holders of
the Series A Common Stock participate in the Series C Stock Dividend;
WHEREAS, it is anticipated that the Closing Sale Price of the Series A Common
Stock will be affected by the issuance of the shares of Series C Common Stock in
the Series C Stock Dividend;
WHEREAS, Section 12.1(a) of the Amended Indenture sets forth the circumstances
in which Holders of Securities are entitled to convert their Securities, and
certain of those circumstances are based, in whole or in part, on the Closing
Sale Price of the Series A Common Stock;

2



--------------------------------------------------------------------------------



 



WHEREAS, Section 12.5 of the Amended Indenture provides for the adjustments to
be made to the Conversion Price if Liberty Global takes certain actions with
respect to or which affect the Series A Common Stock and Section 12.12 of the
Amended Indenture addresses the consequences of a reclassification or change of
the outstanding shares of Series A Common Stock, a consolidation, merger or
binding share exchange to which Liberty Global is a party or a sale or
conveyance of all or substantially all of the assets of Liberty Global as a
result of which the Series A Common Stock is converted to cash, securities or
other property;
WHEREAS, the Company, Liberty Global and the Trustee are entering into this
Third Supplemental Indenture, in compliance with Sections 9.1 and 12.6 of the
Amended Indenture, for the purpose of, among other things, (i) providing for the
right of Holders to participate in the Series C Stock Dividend upon conversion
of their Securities, (ii) adding to the circumstances in which Holders of
Securities are entitled to convert their Securities in light of the Series C
Stock Dividend, (iii) providing for adjustments to be made to the Series C
Dividend Shares Amount (as hereinafter defined) in the event Liberty Global
takes the types of actions specified in Section 12.5 of the Amended Indenture
with respect to the Series C Common Stock or effects a transaction of the type
specified in Section 12.12 of the Amended Indenture which affects the Series C
Common Stock, and (iv) clarifying the meaning of the term “Current Market
Price”, for purposes of Section 12.5, in the Amended Indenture; and
WHEREAS, the Board of Directors of the Company has determined that the basis on
which the Holders of Securities will participate in the Series C Stock Dividend,
as set forth in this Third Supplemental Indenture, is fair and appropriate in
light of the basis on which holders of the Series A Common Stock will
participate in the Series C Stock Dividend.
NOW, THEREFORE, each party agrees as follows for the benefit of each of the
other parties to this Third Supplemental Indenture and for the equal and ratable
benefit of the Holders of the Securities:
ARTICLE I
DEFINED TERMS
     All capitalized terms that are defined in this Third Supplemental Indenture
have the meanings assigned to them herein. All capitalized terms used in this
Third Supplemental Indenture that are not otherwise defined in this Third
Supplemental Indenture have the meanings assigned to them in the Amended
Indenture.
ARTICLE II
AMENDMENTS
Section 2.1 Terms and Conditions.
     (a) For all purposes of the Indenture, this Third Supplemental Indenture
and the Securities, the definitions of the following terms in Section 1.1 of the
Amended Indenture are amended and restated to read in full as follows:
         “Conversion Price” has the meaning specified in the Securities, as
adjusted from time to time in accordance with this Indenture. As of the date of
the Third

3



--------------------------------------------------------------------------------



 



Supplemental Indenture, the Conversion Price specified in the Securities has
been adjusted to €45.2719 per share of Series A Common Stock in accordance with
Section 12.12 and shall remain €45.2719 per share of Series A Common Stock until
further adjusted in accordance with this Indenture.
         “Current Market Price,” for purposes of Section 12.5, means the average
of the Closing Sale Prices for the 10 consecutive Trading Days ending
immediately preceding the day before the Event Record Date (or, if earlier, the
Ex-Dividend Date) with respect to any dividend, distribution, issuance or other
transaction or event requiring such computation.
     (b) For all purposes of the Indenture and the Securities, Section 1.1 of
the Amended Indenture is amended by adding the following defined terms:
         “Adjusted Conversion Value” of a Security means, on any date of
determination, the sum of (i) the product of (a) the Closing Sale Price on such
date multiplied by the Currency Rate on such date and (b) the number of shares
of Series A Common Stock issuable upon conversion of €1,000 in principal amount
of the Securities on such date (which will equal €1,000 divided by the then
applicable Conversion Price) plus (ii) the product of (a) the Series C Closing
Sale Price on such date multiplied by the Currency Rate on such date and (b) the
Series C Dividend Shares Amount deliverable upon conversion of €1,000 in
principal amount of the Securities on such date.
         “Adjusted Trading Price” of the Securities means, on any date of
determination, the average of the secondary market bid quotations per €1,000
principal amount of Securities obtained by the Conversion Agent at the request
of the Company for €5,000,000 principal amount of Securities at approximately
3:30 p.m., New York City time, on such determination date from three independent
nationally recognized securities dealers the Company selects; provided, that if
at least three such bids cannot reasonably be obtained by the Conversion Agent,
but two such bids can reasonably be obtained, then the average of these two bids
shall be used; provided, further, that if at least two such bids cannot
reasonably be obtained, but one such bid can reasonably be obtained, this one
bid shall be used. If the Conversion Agent cannot reasonably obtain at least one
bid for €5,000,000 principal amount of the Securities from a nationally
recognized securities dealer or, in the Company’s reasonable judgment, the bid
quotations are not indicative of the secondary market value of the Securities,
then the Adjusted Trading Price of the Securities will equal the sum of (a) the
product of (x) the number of shares of Series A Common Stock into which €1,000
principal amount of the Securities is convertible on such date of determination,
and (y) the average Closing Sale Price for the five Combined Trading Days ending
on such determination date multiplied by the Currency Rate on such determination
date, plus (b) the product of (x) the Series C Dividend Shares Amount
deliverable upon conversion of €1,000 principal amount of the Securities on such
date of determination, and (y) the average Series C Closing Sale Price for the
five Combined Trading Days ending on such determination date multiplied by the
Currency Rate on such determination date.
         “Combined Closing Sale Price” means, on any date of determination, the
sum of (i) the Closing Sale Price on such date and (ii) the Series C Closing
Sale Price on such date.

4



--------------------------------------------------------------------------------



 



         “Combined Trading Day” means a day which is both a Trading Day and a
Series C Trading Day.
         “Series C Common Stock” means the Series C common stock, par value $.01
per share, of Liberty Global, as it exists on the Series C Stock Dividend Record
Date.
         “Series C Closing Sale Price” means, on any date of determination, the
closing per share sale price (or if no closing sale price is reported, the
average of the bid and ask prices or, if more than one in either case, the
average of the average bid and the average ask prices) of the Series C Common
Stock on such date on the Nasdaq National Market as reported by the Nasdaq
National Market, or if the shares are not then quoted on the Nasdaq National
Market, on the principal United States securities exchange on which the Series C
Common Stock is listed, as reported in composite transactions, or, if the
Series C Common Stock is not listed on a United States securities exchange, as
reported by the National Quotation Bureau Incorporated or similar organization.
In absence of such a quotation, the Company’s determination in good faith of the
sale price for the Series C Common Stock on any basis it considers appropriate
shall be the “Series C Closing Sale Price.”
         “Series C Dividend Shares Amount,” when used with respect to a
principal amount of Securities, means the number of whole shares of Series C
Common Stock which a Holder would have received as a result of the Series C
Stock Dividend had such Holder converted such principal amount into shares of
Series A Common Stock immediately prior to the Series C Stock Dividend Record
Date (and such Holder continued to own such shares of Series A Common Stock
received upon conversion as of the Ex-Dividend Date for the Series C Stock
Dividend), as such number of shares may be adjusted from time to time pursuant
to the Indenture.
         “Series C Dividend Shares Amount Ceiling” has the meaning specified in
Section 12.5(h).
         “Series C Stock Dividend” has the meaning specified in the fourth
recital of the Third Supplemental Indenture.
         “Series C Stock Dividend Record Date” has the meaning specified in the
fourth recital of the Third Supplemental Indenture.
         “Series C Trading Day” means a day during which trading in securities
generally occurs on the Nasdaq National Market (or, if the Series C Common Stock
is not quoted on the Nasdaq National Market, on the principal other market on
which the Series C Common Stock is then traded), other than a day on which a
material suspension of or limitation on trading is imposed that affects either
the Nasdaq National Market (or, if applicable, such other market) in its
entirety or only the shares of Series C Common Stock (by reason of movements in
price exceeding limits permitted by the relevant market on which the shares are
traded or otherwise) or on which the Nasdaq National Market (or, if applicable,
such other market) cannot clear the transfer of shares of Series C Common Stock
due to an event beyond Liberty Global’s control.

5



--------------------------------------------------------------------------------



 



Section 2.2 Concerning Conversion.
     For all purposes of the Indenture and the Securities, Article Twelve of the
Amended Indenture is amended as follows:
     (a) Section 12.1(a) is amended by inserting the words “received by the
Company’s stockholders for their Series A Common Stock” immediately after the
word “rights)” in the fifth line of paragraph (5), deleting the period at the
end of paragraph (5) and substituting therefore a semi-colon and the word “or”,
and inserting the following new paragraphs (6) and (7):
     (6) during any Quarter commencing after the Series C Stock Dividend Record
Date, if (i) the product of (x) the Combined Closing Sale Price for at least 20
Combined Trading Days in the period of 30 consecutive Combined Trading Days
ending on the last Combined Trading Day of the Quarter preceding the Quarter in
which the conversion occurs and (y) the Currency Rate on each such day exceeds
(ii) 130% of the Conversion Price on that thirtieth Combined Trading Day and
(B) the Holder has surrendered the Holder’s Securities for conversion during the
following Quarter; or
     (7) during the five consecutive Combined Trading Day period immediately
following any ten consecutive Combined Trading Day period in which the Adjusted
Trading Price of the Securities (as determined in accordance with the procedures
set forth in Section 12.1(b)(6)) for each Combined Trading Day of such period
was less than 100% of the Adjusted Conversion Value of the Securities on the
same Combined Trading Day and (B) the Holder has surrendered the Holder’s
Securities for conversion during such five consecutive Combined Trading Day
period prior to the close of business on that fifth Combined Trading Day.
     (b) Section 12.1(b) is amended by inserting the words “with the cooperation
of the Company and” after the words “the Conversion Agent shall,” in paragraph
(1) thereof and inserting after paragraph (4) the following new paragraphs
(5) and (6):
     (5) In connection with Section 12.1(a)(6), at the end of each Quarter the
Conversion Agent shall, with the cooperation of the Company and on the Company’s
behalf, determine whether the Securities are convertible in the subsequent
Quarter pursuant to Section 12.1(a)(6), and promptly notify the Holders in the
manner provided for in Section 1.5 if the Securities are convertible.
     (6) In connection with Section 12.1(a)(7), the Conversion Agent shall, on
the Company’s behalf and on Company Request, determine the Adjusted Trading
Price of the Securities and whether the Securities are convertible pursuant to
Section 12.1(a)(7), and promptly notify the Holders in the manner provided in
Section 1.5 if the Securities are convertible. The Company shall have no
obligation to make such Company Request to the Conversion Agent, unless one or
more Holders of Securities shall have provided the Company with reasonable
evidence that the Adjusted Trading Price of the Securities is less than 100% of
the Adjusted Conversion Value of the Securities; at which time the Company shall
instruct the Conversion Agent to determine

6



--------------------------------------------------------------------------------



 



the Adjusted Trading Price of the Securities beginning on the Combined Trading
Day immediately following the Combined Trading Day on which the Company shall
have been provided such evidence and on each successive Combined Trading Day
until the Adjusted Trading Price of the Securities is equal to or greater than
100% of the Adjusted Conversion Value of the Securities.
     (c) Section 12.2(a) is amended by inserting the following paragraph at the
end thereof:
     The Series C Dividend Shares Amount shall be based on the total principal
amount of Securities surrendered for conversion by a Holder for such Conversion
Date, and the name(s) in which the certificate(s) for shares of Series C Common
Stock are issued, and the address(es) to which such certificate(s) are
delivered, shall be the same as those stated in the Conversion Notice for the
shares of Series A Common Stock that may be issued upon such conversion.
     (d) Section 12.3(a) is amended by inserting the following paragraph at the
end thereof:
     Subject to the provisions of Article 12 (including, without limitation, the
provisions of Section 12.1) and paragraph 8 of the Securities, a Holder, upon
conversion of its Securities, shall be entitled to receive from the Company the
Series C Dividend Shares Amount attributable to the principal amount of such
Securities so converted, in addition to the shares of Series A Common Stock,
cash, or combination of cash and shares of Series A Common Stock delivered by
the Company to such Holder upon such conversion in satisfaction of the Company’s
Conversion Obligation.
     (e) Section 12.3(b) is amended by inserting the following sentence at the
end thereof:
     The Series C Dividend Shares Amount deliverable to a Holder upon conversion
of its Securities shall be delivered at the same time as the Company effects
delivery under the Settlement Method elected by the Company.
     (f) Section 12.3 is amended by inserting the following clause (g) at the
end thereof:
     (g) The provisions of Sections 12.3(c), (d) and (f), insofar as they apply
to shares of Series A Common Stock that may be delivered to a Holder upon its
conversion of Securities, shall apply, mutatis mutandi, to the shares of
Series C Common Stock included in the Series C Dividend Shares Amount
deliverable to such Holder.
     (g) Section 12.4 is amended by inserting the following paragraph at the end
thereof:
     Liberty Global will not issue, and the Company will not deliver, fractional
shares of Series C Common Stock upon conversion of Securities. If, as a result
of an adjustment to the Series C Dividend Shares Amount pursuant to
Section 12.5(h), a

7



--------------------------------------------------------------------------------



 



Holder would otherwise be entitled to a fractional share interest, the Company
shall pay cash in lieu of such fractional share interest. The amount of cash in
lieu to be paid, if any, shall be determined by multiplying (a) the product of
the Series C Closing Sale Price on the Series C Trading Day immediately prior to
the Conversion Date and the Currency Rate on such Series C Trading Day by
(b) such fractional share interest, and rounding the product to the nearest
whole Euro cent, with one-half cent being rounded upward.
     (h) Section 12.5(d)(1) is amended by restating the third sentence thereof
to read in its entirety as follows:
If the Board of Directors of the Company determines the fair market value of any
distribution for purposes of this Section 12.5(d) by reference to the actual or
when issued trading market for any securities, it must in doing so consider the
prices in such market over the same period used in computing the Current Market
Price; provided, that if the Distributed Securities are a new issue of
securities and will not have been traded for at least 10 consecutive Trading
Days immediately preceding the day before the Event Record Date (or, if earlier,
the Ex-Dividend Date) for such distribution, then the Board of Directors may
determine the fair market value of such distribution by reference to the actual
or when issued trading market for such securities over such period of time as
the Board of Directors deems appropriate under the circumstances.
     (i) Section 12.5(g) is amended by inserting the words “or Series C Dividend
Shares Amount, as applicable,” after the words “Conversion Price” each place the
latter words appear in Section 12.5(g)(3) and inserting after paragraph
(5) thereof the following new paragraphs (6) and (7):
     (6) Subject to compliance with applicable stockholder approval rules set
forth in Rule 4350 of the Nasdaq Market Place Rules, if applicable, and to the
extent permitted by applicable law, the Company may make such increases in the
Series C Dividend Shares Amount, in addition to any adjustments required by this
Section 12.5, as the Board of Directors of the Company considers to be advisable
to avoid or diminish any income tax to holders of Series C Common Stock or
rights to purchase Series C Common Stock in connection with any dividend or
distribution of stock or from any event treated as such for income tax purposes.
     (7) For purposes of this Section 12.5, the number of shares of Series C
Common Stock at any time outstanding shall not include shares held in the
treasury of Liberty Global but shall include shares issuable in respect of scrip
certificates issued in lieu of fractions of shares of Series C Common Stock so
long as the Company does not pay any dividend or make any distribution on shares
of Series C Common Stock held in the treasury of Liberty Global.
     (j) Section 12.5 is amended by inserting the following paragraph (h) at the
end thereof:
     (h) If Liberty Global shall, at any time or from to time, while any of the
Securities are Outstanding, take any action of the type described in
Section 12.5(a),

8



--------------------------------------------------------------------------------



 



(b), (c), (d) or (f) with respect to the Series C Common Stock which if taken
with respect to the Series A Common Stock would have required an adjustment to
the Conversion Price, then the Company shall effect an adjustment to the
Series C Dividend Shares Amount so as to approximate, in the reasonable judgment
of the Board of Directors, the adjustment contemplated by Section 12.5(a), (b),
(c), (d) or (f), in each case taking into account the difference between a share
adjustment and a price adjustment. An adjustment to the Series C Dividend Shares
Amount made pursuant to the preceding sentence shall become effective on the
date that such adjustment would have become effective had it been made to the
Conversion Price (and, if the Conversion Price would have been readjusted as
contemplated by Section 12.5(a), (b), (c), (d) or (f), then the Series C
Dividend Shares Amount shall be readjusted so as to approximate, in the
reasonable judgment of the Board of Directors, the readjustment of the
Conversion Price contemplated by Section 12.5(a), (b), (c), (d) or (f), in each
case taking into account the difference between a share adjustment and a price
adjustment). In addition, in case Liberty Global declares a dividend or
distribution to all holders of Series C Common Stock of cash, then the Company
shall effect an adjustment to the Series C Dividend Shares Amount so as to
approximate, in the reasonable judgment of the Board of Directors, the
adjustment of the Conversion Price contemplated by Section 12.5(e), taking into
account the difference between a share adjustment and a price adjustment;
provided, that an adjustment to the Series C Dividend Shares Amount shall be
made pursuant to this Section 12.5(h) in respect of such dividend or
distribution only to the extent that, after giving effect to such adjustment,
the Series C Dividend Shares Amount per €1,000 principal amount shall not exceed
the product of (x) the initial Series C Dividend Shares Amount per €1,000
principal amount and (y) a fraction, the numerator of which shall be the initial
Conversion Price and the denominator of which shall be the Conversion Floor (the
“Series C Dividend Shares Amount Ceiling”, which Series C Dividend Shares Amount
Ceiling shall be adjusted only upon the occurrence of the events and in the
manner described in Sections 12.5(a) and 12.5(b), in each case, as such sections
apply to the Series C Common Stock pursuant to Section 12.5(h)). An adjustment
to the Series C Dividend Shares Amount made pursuant to the preceding sentence
shall become effective on the date that such adjustment would have become
effective had it been made to the Conversion Price. If such dividend or
distribution of cash is not so paid or made, the Series C Dividend Shares Amount
shall again be adjusted to the Series C Dividend Shares Amount that would then
be in effect if such dividend or distribution had not been declared. In any case
in which an adjustment to the Series C Dividend Shares Amount pursuant to this
Section 12.5(h) is to become effective immediately after the record date for an
event, the Company may defer until the occurrence of such event (A) delivering
to the Holder of any Securities converted after such record date and before the
occurrence of such event the additional shares of Series C Common Stock
deliverable upon such conversion by reason of the adjustment required by such
event to the Series C Dividend Shares Amount over and above the shares of
Series C Common Stock deliverable upon such conversion before giving effect to
such adjustment and (B) paying to such Holder any amount in cash in lieu of any
fraction of a share of Series C Common Stock pursuant to Section 12.4.
     (k) Section 12.6 is amended by inserting “(a)” prior to the words
“Notwithstanding anything” in the first sentence of such section, renumbering
clauses (a), (b), (c)

9



--------------------------------------------------------------------------------



 



and (d) of such section as (i), (ii), (iii) and (iv), respectively, deleting
clause (e) thereof in its entirety and inserting the following Sections 12.6(b)
and 12.6(c):
     (b) Notwithstanding anything to the contrary herein, no adjustments to the
Series C Dividend Shares Amount shall be made in the following circumstances.
     (i) No adjustment to the Series C Dividend Shares Amount shall be required
unless the adjustment would require an increase or decrease of at least one
percent in the Series C Dividend Shares Amount as last adjusted; provided,
however, that any adjustments which by reason of this Section 12.6(b) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment. All calculations under this Article shall be made to the
nearest one-ten thousandth of a share.
     (ii) No adjustment need be made to the Series C Dividend Shares Amount for
a transaction referred to in Section 12.5, if Holders are to participate in the
transaction on a basis and with notice that the Board of Directors of the
Company determines to be fair and appropriate in light of the basis and notice
on which holders of Series C Common Stock participate in the transaction. Such
participation by Holders may include participation upon conversion; provided,
that an adjustment shall be made at such time as the Holders are no longer
entitled to participate.
     (iii) No adjustment need be made to the Series C Dividend Shares Amount for
rights to purchase Series C Common Stock or issuances of Series C Common Stock
pursuant to a Company plan for reinvestment of dividends or interest.
     (iv) No adjustment need be made to the Series C Dividend Shares Amount for
a change in the par value, a change from par value to no par value or a change
from no par value to par value of the Series C Common Stock.
     (c) Notwithstanding anything to the contrary herein, to the extent that the
Securities become convertible into cash, no adjustment need be made thereafter
as to the cash. Interest will not accrue on the cash.
     (l) Section 12.7 is amended by inserting the words “or Series C Common
Stock” immediately after the words “Series A Common Stock” each place the latter
words appear in Section 12.7.
     (m) Section 12.8 is amended by inserting after paragraph (c) the following
new paragraphs (d), (e) and (f):
     (d) Liberty Global shall, prior to the Ex-Dividend Date for the Series C
Stock Dividend, and from time to time as may be necessary, reserve, out of its
authorized but unissued Series C Common Stock, a sufficient number of shares of
Series C Common Stock to satisfy the Company’s obligation to deliver the
Series C Dividend Shares Amount upon the conversion of all outstanding
Securities.

10



--------------------------------------------------------------------------------



 



     (e) All shares of Series C Common Stock delivered as part of the Series C
Dividend Shares Amount upon conversion of the Securities shall be newly issued
shares or treasury             shares, shall be duly authorized, validly issued,
fully paid and nonassessable and shall be free from preemptive rights and free
of any lien or adverse claim.
     (f) Liberty Global will endeavor promptly to comply with all federal and
state securities laws regulating the offer and delivery of shares of Series C
Common Stock upon conversion of Securities and will cause such shares to be
quoted on the Nasdaq National Market or other over-the-counter market or such
other market on which the Series C Common Stock is then listed or quoted, if
any; provided, however, that if rules of such automated quotation system or
exchange permit Liberty Global to defer the listing of such Series C Common
Stock until the first conversion of the Securities in accordance with the
provisions of this Indenture, Liberty Global covenants to list such Series C
Common Stock issuable upon conversion of the Securities in accordance with the
requirements of such automated quotation system or exchange, if any, at such
time.
     (n) Section 12.10 is amended and restated to read in full as follows:
     After the Trustee or the Paying Agent holds cash or shares of Series A
Common Stock or both sufficient to satisfy the Conversion Obligation and shares
of Series C Common Stock sufficient to effect delivery of the Series C Dividend
Shares Amount in respect of all the Securities validly tendered for conversion
on the Conversion Date (or, if the Company is acting as its own Paying Agent,
unless the Company shall default in the payment of the cash portion of such
Conversion Obligation), then immediately after the Conversion Date, the
Securities tendered for conversion shall cease to be Outstanding, interest (and
Liquidated Damages, if any) on the Securities tendered for conversion shall
cease to accrue and all rights of the Holders thereof shall cease, except for
the right of Holders to receive the cash or shares of Series A Common Stock or
such combination thereof that is to be received in respect of the satisfaction
of such Conversion Obligation and the shares of Series C Common Stock that are
to be received in satisfaction of the obligation to deliver the Series C
Dividend Shares Amount.
     (o) Section 12.12 is amended by inserting the following new paragraph at
the end thereof:
     If Liberty Global effects a transaction of the type described in this
Section 12.12 that affects the Series C Common Stock, the Company shall take
such action with respect to the Series C Dividend Shares Amount as, in the
reasonable judgment of the Board of Directors, is necessary or appropriate to
approximate the results contemplated under the foregoing provisions of this
Section 12.12 with respect to the Series A Common Stock.
     (p) Section 12.14 is amended by deleting the last sentence of such section
in its entirely and replacing it with the following:

11



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary in the preceding sentence, any
determination that the Company must make pursuant to Section 12.1(b)(2) or
Section 12.1(b)(6) or in respect of the Trading Price or Adjusted Trading Price,
as applicable, of the Securities shall be conclusive if made in good faith and
in accordance with the provisions of Section 12.1(b)(2) or Section 12.1(b)(6),
as applicable, absent manifest error, and if made by at least one of the
officers of the Company who is permitted to sign any Company Request pursuant to
this Indenture.
     (q) Section 13.1(c)(5) is amended by deleting the words “into Series A
Common Stock” immediately after the words “be converted” in the second line of
such section.
     (r) Section 13.2(c)(1) is amended and restated to read in full as follows:
     (1) the Closing Sale Price of Series A Common Stock plus the Series C
Closing Sale Price (in each case, converted to Euro by multiplying such price by
the Currency Rate on the applicable Combined Trading Days) for any five Combined
Trading Days during the ten Combined Trading Days immediately preceding the
Change of Control is at least equal to 105% of the Adjusted Conversion Price in
effect on such day; or
     (s) Section 13.2(e)(9) is amended by deleting the words “into Series A
Common Stock” immediately after the words “be converted” in the second line of
such section.
Section 2.3 Concerning Form of Securities.
     (a) The first sentence of paragraph 4 of the Form of Securities attached as
Exhibit A to the Amended Indenture (the “Form of Securities”) is amended and
restated to read in full as follows:
The Company issued the Securities under an Indenture, dated as of April 6, 2004,
between the Company and the Trustee (such Indenture as it may from time to time
be supplemented or amended, including without limitation pursuant to the First
Supplemental Indenture, the Second Supplemental Indenture and the Third
Supplemental Indenture, the “Indenture”).
     (b) The Company agrees that the Trustee is permitted (i) to place a
notation about this Third Supplemental Indenture on the Securities in accordance
with the provisions of Section 9.6 of the Indenture and (ii) to modify new
Securities to conform to this Third Supplemental Indenture, which shall be
authenticated and delivered by the Trustee in exchange for outstanding
Securities.
ARTICLE III
CONCERNING THE TRUSTEE
Section 3.1 Terms and Conditions.

12



--------------------------------------------------------------------------------



 



     The Trustee accepts this Third Supplemental Indenture and agrees to perform
the duties of the Trustee upon the terms and conditions set forth herein and in
the Amended Indenture, as modified by this Third Supplemental Indenture.
Section 3.2 No Responsibility.
     The Trustee makes no undertaking or representations in respect of, and
shall not be responsible in any manner whatsoever for and in respect of, the
validity or sufficiency of this Third Supplemental Indenture or the proper
authorization or the due execution hereof by Liberty Global or the Company or
for in respect of the recitals and statements contained herein, all of which
recitals and statements are made solely by the Company.
Section 3.3 Officer’s Certificate and Opinion of Counsel
     Concurrently with the execution and delivery of this Third Supplemental
Indenture, the Company has delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel as required by Section 9.3 of the Amended Indenture.
ARTICLE IV
EFFECT OF EXECUTION AND DELIVERY
     Notwithstanding the execution and delivery of this Third Supplemental
Indenture on the date hereof, the amendments to the Amended Indenture set forth
in Article II of this Third Supplemental Indenture shall not become effective
until the Series C Stock Dividend Record Date. From and after the Series C Stock
Dividend Record Date and without any further notice or action on the part of
Liberty Global, the Company, the Trustee, any Holder or any other Person,
(i) the Amended Indenture shall be deemed to be modified in accordance with the
amendments set forth in Article II of this Third Supplemental Indenture,
(ii) this Third Supplemental Indenture shall form a part of the Indenture for
all purposes, (iii) except as expressly modified by this Third Supplemental
Indenture, the Amended Indenture shall continue in full force and effect,
(iv) the Securities shall continue to be governed by the Amended Indenture, as
modified by this Third Supplemental Indenture and (v) every Holder of Securities
heretofore or hereafter authenticated and delivered shall be bound by the
Amended Indenture, as modified by this Third Supplemental Indenture. Without
limiting the generality of the foregoing, each outstanding Security shall be
deemed modified and amended as set forth in the Amended Indenture, as modified
by this Third Supplemental Indenture. Notwithstanding the foregoing, this Third
Supplemental Indenture shall have no force or effect, and shall be deemed
terminated, if the board of directors of Liberty Global rescinds its declaration
of the Series C Stock Dividend. The Company may defer until the occurrence of
the Ex-Dividend Date for the Series C Stock Dividend (A) issuing to the Holder
of any Securities converted after the Series C Stock Dividend Record Date and
before the occurrence of such Ex-Dividend Date the Series C Dividend Shares
Amount issuable upon such conversion and (B) paying to such Holder any amount in
cash in lieu of any fraction of a share of Series C Common Stock pursuant to
Section 12.4; provided, however, that the Company shall not be required to
deliver such Series C Dividend Shares Amount or cash if the board of directors
of Liberty Global rescinds its declaration of the Series C Stock Dividend before
the Ex-Dividend Date for the Series C Stock Dividend.

13



--------------------------------------------------------------------------------



 



ARTICLE V
OBLIGATIONS UNDER THE INDENTURE
     Notwithstanding anything to the contrary in the Indenture, this Third
Supplemental Indenture or the Amended Indenture, as modified by this Third
Supplemental Indenture, (i) all obligations for payment of principal of, or
premium, if any, interest, Liquidated Damages, if any, Change of Control
Purchase Price, Conversion Obligation, Put Price or Redemption Price due to be
paid on, the Securities shall remain solely the obligations of the Company and
(ii) any requirement to provide notices, make announcements or file documents
with the Trustee in Article Twelve or Thirteen of the Amended Indenture, as
modified by this Third Supplemental Indenture, shall remain the responsibility
of the Company, and Liberty Global shall not be responsible for such notices,
announcements or filings. Liberty Global has executed this Third Supplemental
Indenture only for the purpose of confirming its obligation to issue Series C
Common Stock upon the conversion of Securities as set forth herein, and Liberty
Global neither has nor assumes any obligations for payment of principal of, or
premium, if any, interest, Liquidated Damages, if any, Change of Control
Purchase Price, Conversion Obligation, Put Price or Redemption Price due to be
paid on, the Securities or any other obligations under the Indenture, this Third
Supplemental Indenture or the Amended Indenture, as modified by this Third
Supplemental Indenture.
ARTICLE VI
MISCELLANEOUS PROVISIONS
Section 6.1 Headings Descriptive.
     The Article and Section headings in this Third Supplemental Indenture are
for convenience only and shall not affect the construction of this Third
Supplemental Indenture.
Section 6.2 Rights and Obligations of the Trustee.
     All of the provisions of the Amended Indenture with respect to the rights,
privileges, immunities, powers and duties of the Trustee shall be applicable in
respect of this Third Supplemental Indenture as fully and with the same effect
as if set forth herein in full.
Section 6.3 Successors and Assigns.
     All covenants and agreements in this Third Supplemental Indenture by the
Company or Liberty Global shall bind its respective successors and assigns,
whether so expressed or not.
Section 6.4 Separability Clause.
     In case any provision in this Third Supplemental Indenture shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
Section 6.5 Counterparts.

14



--------------------------------------------------------------------------------



 



     This Third Supplemental Indenture may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.
Section 6.6 Governing Law.
     THIS THIRD SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
AND NEW YORK CIVIL PRACTICE LAWS AND RULES 327(B), AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.
Section 6.7 Conflict with Trust Indenture Act.
     If any provision of this Third Supplemental Indenture limits, qualifies or
conflicts with any provision which is required or deemed to be included in this
Third Supplemental Indenture by any of the provisions of the Trust Indenture
Act, such provision or requirement of the Trust Indenture Act shall control. If
any provision of this Third Supplemental Indenture modifies or excludes any
provision of the Trust Indenture Act that may be so modified or excluded, the
latter provision shall be deemed to apply to this Third Supplemental Indenture
as so modified or excluded, as the case may be.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed all as of this day and year first above written.

            LIBERTY GLOBAL, INC.
      By:   /s/ Bernard G. Dvorak         Bernard G. Dvorak        Senior Vice
President and Co-Chief Financial Officer     

            UNITEDGLOBALCOM, INC.
      By:   /s/ Bernard G. Dvorak         Bernard G. Dvorak        Senior Vice
President and Co-Chief Financial Officer     

            THE BANK OF NEW YORK
      By:   /s/ Michael Pitfick         Michael Pitfick        Vice President   
 

16